Citation Nr: 0124666	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa (RP).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to October 
1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

The veteran seeks entitlement to service connection for RP.  
A review of the record discloses that this is not the 
veteran's first such claim.  That claim had been before the 
RO in Denver, Colorado, in May 1990 and before the Detroit RO 
in August 1998.  

In May 1990, the evidence showed that RP had not been found 
during the veteran's service entrance examination.  RP was 
first clinically reported in service in April 1988 and was 
confirmed by electrodiagnostic testing the following month.  
On each occasion, the veteran reported that he had had RP for 
10 years.  Accordingly, the RO concluded that the veteran's 
RP had existed prior to service.  The RO noted, however, that 
nothing had occurred in service to cause permanent 
aggravation of that disability beyond any natural 
progression.  Accordingly, service connection was denied.

In August 1998, the RO found that the veteran had not 
submitted any new and material evidence to show that the 
veteran's RP had been aggravated by service.  Therefore, the 
RO confirmed and continued the denial.  

The veteran was notified of each of the foregoing decisions, 
as well as his appellate rights; however, in neither case was 
a Notice of Disagreement received to initiate the appellate 
process.  Accordingly, those decisions became final.  
38 U.S.C.A. § 7105(b) (West 1991), (c); 38 C.F.R. § 20.1103 
(2001).  

On VA Form 21-4138, received in September 2000, the veteran 
requested that his claim of entitlement to service connection 
for RP be reopened.  In so doing, he requested that VA 
procure his medical records from the VA Medical Center (MC) 
in Detroit, Michigan.  Although there are medical records 
from the Detroit VAMC on file, none reflect treatment after 
May 1998, and there is no evidence that any additional 
records from that facility have been requested since 
September 2000.

In consideration of the veteran's appeal, the Board notes 
that there are no preservice medical records showing the 
veteran's treatment or examination for RP and that the RO has 
never requested such records.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

In a letter, dated in February 2001, the RO notified the 
veteran of the enactment of the VCAA and the potential impact 
on his claim.

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c), (c)(4)(iii)).  As such, the new 
changes are not applicable to the veteran's appeal.
In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for RP.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but is 
not limited to, any preservice records 
showing treatment or examination for RP 
and records from the Detroit VAMC which 
are not currently on file.  The RO should 
also request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  IF the veteran submits records 
showing treatment or examination for RP 
prior to service, the RO should schedule 
the veteran for an ophthalmology 
examination to determine the nature and 
extent of any eye disorder found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If RP is found, 
the examiner must render an opinion as to 
whether it is at least as likely as not 
that there was an increase in that 
disability during the veteran's service, 
and, if so, whether such increase was due 
to the natural progress of the disease.  
The examiner must set forth the rationale 
for any opinion.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then the 
RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for RP.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

